    Douglas R. Ricks, OSB 044026
    VANDEN BOS & CHAPMAN, LLP
    319 SW Washington St., Ste. 520
    Portland, OR 97204
    Telephone: 503-241-4869
    Fax: 503-241-3731

              Of Attorneys for Debtor-in Possession




                           IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF OREGON

     In re                                            Case No. 19-34092-tmb11

     Fizz & Bubble, LLC                               MOTION FOR AUTHORITY TO PAY
                                                      PREPETITION PAYROLL, PAYROLL
                                                      TAXES, EMPLOYEE HEALTH INSURANCE
                                                      PREMIUMS AND WORKERS'
                                                      COMPENSATION PREMIUMS
               Debtor-in-Possession.                  Expedited Hearing Requested


                                                NOTICE

              This Motion is an Ex Parte First Day Motion in a Chapter 11. If you oppose the

    proposed course of action or relief sought in this Application. If the court sets a hearing, you

    will receive a separate notice listing the hearing date, time, and other relevant information.

    The notice of hearing will also provide you with the deadline to file a written objection with

    the Clerk of the Bankruptcy Court at 1050 SW 6th Avenue #700, Portland, OR 97204 and

    advise that you must also serve the objection on Debtor-in-Possession, Fizz & Bubble, LLC,

    c/o Douglas R. Ricks, Vanden Bos & Chapman, LLP, 319 SW Washington Street, Suite

    520, (503) 241-4869 at the same time.


Page 1 of 6    MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL, PAYROLL TAXES, EMPLOYEE
               HEALTH INSURANCE PREMIUMS AND WORKERS' COMPENSATION PREMIUMS
               Expedited Hearing Requested
                                                                           VANDEN BOS & CHAPMAN, LLP
                                                                                        Attorneys at Law
                                                                              319 SW Washington Street, Suite 520
                                                                                Portland, Oregon 97204-2690
                                                                                       (503) 241-4869
                          Case 19-34092-tmb11      Doc 10    Filed 11/06/19
                                                MOTION

              The Debtor-in-Possession, Fizz & Bubble, LLC ("Debtor"), requests entry of an order

    in the form attached hereto as Exhibit A authorizing the Debtor to pay prepetition payroll,

    payroll taxes, employee health insurance premiums and workers' compensation insurance

    premiums (the “Payroll Obligations”) associated with its current payroll (for the period

    October 21, 2019 through November 2, 2019) on the next regularly scheduled payday

    (November 8, 2019), and in support, represents and states:

              1.    On November 4, 2019, the Debtor commenced a reorganization case by the

    filing of a voluntary petition under Chapter 11 of the United States Bankruptcy Code (the

    "Code").

              2.    Pursuant to Sections 1107 and 1108 of the Code, the Debtor is continuing in

    possession of its property and is operating and managing its business as a Debtor-in-

    Possession.

              3.    Debtor seeks authority to pay any prepetition wages, commissions, other

    compensation, vacation and paid leave, federal and state withholding taxes, payroll taxes,

    and all other employee benefits that the Debtor pays in the ordinary course of business.

    Debtor also seeks authority to honor prepetition checks for wages, commissions, payroll

    taxes, employee health insurance premiums and workers' compensation insurance

    premiums which may not have cleared the bank by the Petition date.

              4.    In the case of Payroll Obligations, Debtor requests authority to pay these

    amounts on the next regularly scheduled payday, which is November 8, 2019. The amount

    of Payroll Obligations which Debtor seeks authority to pay will be detailed in Exhibit 1

    attached to the Proposed Order (if not attached, Exhibit 1 will be available at the time of the

Page 2 of 6    MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL, PAYROLL TAXES, EMPLOYEE
               HEALTH INSURANCE PREMIUMS AND WORKERS' COMPENSATION PREMIUMS
               Expedited Hearing Requested
                                                                           VANDEN BOS & CHAPMAN, LLP
                                                                                        Attorneys at Law
                                                                              319 SW Washington Street, Suite 520
                                                                                Portland, Oregon 97204-2690
                                                                                       (503) 241-4869
                          Case 19-34092-tmb11      Doc 10    Filed 11/06/19
    hearing). The amounts that Debtor requests authority to pay is limited to the priority amount

    of 11 USC § 507(a), and is limited to the current pay period (October 21, 2019 through

    November 2, 2019). With respect to other compensation, vacation and paid leave and all

    other employee benefits, Debtor requests authority to pay these amounts in the ordinary

    course of business. The amounts that Debtor requests authority to pay is limited to the

    priority amount of 11 USC § 507(a) and is limited to the period October 21, 2019 through

    November 2, 2019.

              5.    Pursuant to Code Sections 507(a)(4), 507(a)(5), and 105, and the judicially

    recognized "necessity of payment doctrine," Debtor requests authority to pay any prepetition

    wages, commissions, other compensation, vacation and paid leave, federal and state

    withholding taxes, payroll taxes, contributions to employee-benefit plans, and all other

    employee benefits that the Debtor pays in the ordinary course of business.

              6.    The gross amount due for the pay period for Payroll Obligations for the

    November 8, 2019 payday is $73,584.06. The total amount of Debtor’s request, including

    paid time off, is $76,127.56. Debtor's request includes management payroll earned during

    the pay period due Kim Rudolph, Matthew Wilson, Kimberly Mitchell, and Craig Barnes.

                                              ARGUMENT

              As the Court stated in In re Ionosphere Clubs, Inc., 98 B.R. 174 (Bankr. S.D.N.Y.

    1989), "the paramount policy and goal of Chapter 11, to which all other bankruptcy policies

    are subordinated, is the rehabilitation of the Debtor. This policy was clearly articulated by

    the United States Supreme Court in NLRB v. Bildisco and Bildisco, 465 U.S. 513, 104 S.Ct.

    1188, 79 L.Ed. 2d 482 (1984) when the Court stated, 'the fundamental purpose of

    reorganization is to prevent the debtor from going into liquidation, with an attendant loss of

Page 3 of 6    MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL, PAYROLL TAXES, EMPLOYEE
               HEALTH INSURANCE PREMIUMS AND WORKERS' COMPENSATION PREMIUMS
               Expedited Hearing Requested
                                                                           VANDEN BOS & CHAPMAN, LLP
                                                                                        Attorneys at Law
                                                                              319 SW Washington Street, Suite 520
                                                                                Portland, Oregon 97204-2690
                                                                                       (503) 241-4869
                          Case 19-34092-tmb11      Doc 10    Filed 11/06/19
    jobs and possible misuse of economic resources.'" In re Ionosphere at 176-177 (citations

    omitted). The Ionosphere Court went on to note that "Section 105 may indeed empower the

    Bankruptcy Courts to authorize the immediate payment of prepetition claims when essential

    to the survival of a debtor." Id. at 177; see also In re Baldwin United Corp., 765 F.2d 343,

    348 (2d Cir. 1985).

              Like the Court in Ionosphere, the Bankruptcy Court in In re Chateaugay Corp., 80

    B.R. 279 (S.D.N.Y. 1987), authorized the Debtor to pay certain prepetition wages, salaries,

    reimbursement expenses and employment benefits, as well as certain workers

    compensation obligations, which claims totaled in excess of $250 million. A group of

    similarly situated creditors (who the debtor did not seek authorization to pay) attacked the

    Court's order on grounds that such selective payments violated Section 507 of the Code.

    On appeal, the District Court rejected this argument and explained:

                    "A rigid application of the priorities of §507 would be inconsistent with
                    the fundamental purpose of reorganization and of the Act's grant of
                    equity powers to bankruptcy courts, which is to create a flexible
                    mechanism that will permit the greatest likelihood of survival of the
                    debtor and payment of creditors in full or at least proportionately."

              The District Court thus upheld the Bankruptcy Court's order, which had concluded

    that if sound business judgment exists to pay certain prepetition claims, and the payments

    serve to preserve and maximize the value of the debtor's estate, the Court should authorize

    the payments. Id. at 282.

              In In re Gulf Air, Inc., 112 B.R. 152 (Bankr. W.D. La. 1989), the Court applied the

    "necessity of payment" doctrine and authorized the debtor to pay certain prepetition

    employee claims. In Gulf Air, the debtor (a charter air carrier) sought authority to pay all

    prepetition amounts owed to salaried and hourly employees, and flight crew members,

Page 4 of 6    MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL, PAYROLL TAXES, EMPLOYEE
               HEALTH INSURANCE PREMIUMS AND WORKERS' COMPENSATION PREMIUMS
               Expedited Hearing Requested
                                                                             VANDEN BOS & CHAPMAN, LLP
                                                                                         Attorneys at Law
                                                                               319 SW Washington Street, Suite 520
                                                                                 Portland, Oregon 97204-2690
                                                                                        (503) 241-4869
                           Case 19-34092-tmb11      Doc 10    Filed 11/06/19
    including their prepetition expenses. Furthermore, the debtor sought authority to pay

    prepetition health and life insurance premiums for employees and their dependents, in

    addition to workers' compensation.

              The debtor in that case asserted that the success of the reorganization was

    dependent upon continued employment of its skilled employees. Without immediate

    payment to the employees, the employees would cease working, thereby leaving the debtor

    incapable of operating. The Court determined that the immediate payment of the employee

    claims was in the best interest of the debtor and its estate and authorized the debtor to pay

    the prepetition employee claims.

              Debtor represents a similar scenario. Debtor operates manufacturing and distribution

    company in Clackamas County, Oregon. Debtor provides bath products, soaps, lotions, and

    body swabs to the public and other products to the public. If Debtor is unable to pay its

    employees, the employees will suffer hardship and likely cease working. Much of Debtor's

    revenues are a result of its contracts to sell its products, which are made possible by the

    manufacturing of bath and shower products by Debtor's employees, to large wholesale

    buyers and the general public. If Debtor fails to continue work at its operation site, Debtor

    will not be able to fulfill customer orders, will cease receiving payments under Debtor's

    contracts, and runs the risk that contracts may be terminated for cause. The loss of the

    revenue stream from those sources would inhibit a successful reorganization and devalue

    the estate significantly.

              Debtor maintains a significant amount of perishable inventory in the form of new

    materials for its products. Without workers to manufacture and care for the inventory, the

    inventory could sustain a precipitous drop in value, and much of it would in a short time

Page 5 of 6    MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL, PAYROLL TAXES, EMPLOYEE
               HEALTH INSURANCE PREMIUMS AND WORKERS' COMPENSATION PREMIUMS
               Expedited Hearing Requested
                                                                           VANDEN BOS & CHAPMAN, LLP
                                                                                        Attorneys at Law
                                                                              319 SW Washington Street, Suite 520
                                                                                Portland, Oregon 97204-2690
                                                                                       (503) 241-4869
                          Case 19-34092-tmb11      Doc 10    Filed 11/06/19
    become worthless. This would also have a detrimental effect on the value of the estate, and

    on the chances of a successful reorganization.

              Allowing Debtor to pay its employees' prepetition claims is necessary to both

    preserve the value of the estate and to put Debtor in a position in which its can successfully

    reorganize.

              WHEREFORE, Debtor respectfully requests that this Court enter the Proposed Order

    (Exhibit A) allowing Debtor to pay the Payroll Obligations and other payroll related items

    referred to herein.

     DATED: November 6, 2019                   VANDEN BOS & CHAPMAN, LLP



                                               By:/s/Douglas R. Ricks
                                                  Douglas R. Ricks, OSB 044026
                                                  Of Attorneys for Debtor-in-Possession




Page 6 of 6    MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL, PAYROLL TAXES, EMPLOYEE
               HEALTH INSURANCE PREMIUMS AND WORKERS' COMPENSATION PREMIUMS
               Expedited Hearing Requested
                                                                           VANDEN BOS & CHAPMAN, LLP
                                                                                        Attorneys at Law
                                                                              319 SW Washington Street, Suite 520
                                                                                Portland, Oregon 97204-2690
                                                                                       (503) 241-4869
                          Case 19-34092-tmb11       Doc 10   Filed 11/06/19
                             IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                         Case No. 19-34092-tmb11

       Fizz & Bubble, LLC                            PROPOSED ORDER AUTHORIZING
                                                     DEBTOR TO PAY PREPETITION PAYROLL,
                                                     PAYROLL TAXES, EMPLOYEE HEALTH
                                                     INSURANCE PREMIUMS, AND WORKERS'
                                                     COMPENSATION INSURANCE PREMIUMS
                      Debtor-in-Possession.          AND OTHER EMPLOYEE EXPENSES

               Based on the Debtor-in-Possession's Motion for Authority to Pay Prepetition Payroll,

      Payroll Taxes, Employee Health Insurance Premiums and Workers' Compensation

      Premiums (Docket No.___) (“Motion”), and the Court finding good cause exists for granting

      the Motion,

               IT IS HEREBY ORDERED as follows:

               1.    The Motion is granted.

               2.    The Debtor-in-Possession, Fizz & Bubble, LLC (“Debtor”), is authorized to pay

      its employees their full paychecks for the pay period from October 21, 2019 through and

      including November 2, 2019, that are due on November 8, 2019 payday. In no event shall


Page 1 of 2      PROPOSED ORDER AUTHORIZING DEBTOR TO PAY PREPETITION              VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                 PAYROLL, PAYROLL TAXES, EMPLOYEE HEALTH INSURANCE                   319 SW Washington Street, Suite 520
EX A – Pg 1 of 2 PREMIUMS, AND WORKERS' COMPENSATION INSURANCE                          Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
                 PREMIUMSCase
                           AND OTHER EMPLOYEE EXPENSES
                               19-34092-tmb11  Doc 10 Filed 11/06/19
      the Debtor be authorized to pay an employee an amount greater than the limit set forth in 11

      U.S.C. § 507(a)(4) on account of prepetition wages or commissions. Attached as Exhibit 1

      is a summary of the payroll obligations (including accrued sick and vacation pay earned

      within 180 days of the Petition Date), both pre-petition and post-petition, for all employees of

      the Debtor during the current pay period. None of the amounts listed in the column entitled

      "Total Priority Amount" exceed the statutory maximum in 11 U.S.C. § 507(a)(4).

              3.    That Debtor is authorized to pay other compensation, employee benefits due

      to its employees pre-petition, including allowing employees to take paid vacation time and/or

      sick leave in the ordinary course of business; provided, however, that such authority is

      limited to the priority amount of 11 U.S.C. § 507(a)(4)-(5) and is limited to benefits accrued

      during the 180-day period preceding the Petition Date.

              4.    Debtor is authorized to pay employer tax obligations, Employee Health

      Insurance Premiums, and Workers' Compensation Premiums incurred pre-petition for the

      payroll periods ending on November 2, 2019.

                                                    ###
      PRESENTED BY:

       VANDEN BOS & CHAPMAN, LLP                        First Class Mail:

                                                        See Attached List. (The original Service List is
       By:/s/Douglas R. Ricks                           attached to the original copy filed with the Court
          Douglas R. Ricks, OSB 044026                  only. Creditors may request a copy of the Service
          Of Attorneys for Debtor-in-Possession         List by contacting the undersigned.)

       LBR 9021-1 CERTIFICATION                         Electronic Mail:

                                                        The foregoing was served on all CM/ECF
       I certify that I have complied with the
                                                        participants through the Court's Case
       requirement of LBR 9021-1(a); Order circulated   Management/Electronic Case File system.
       as Proposed Order to Motion.

       By:/s/Douglas R. Ricks
          Douglas R. Ricks, OSB 044026
          Of Attorneys for Debtor-in-Possession


Page 2 of 2      PROPOSED ORDER AUTHORIZING DEBTOR TO PAY PREPETITION                   VANDEN BOS & CHAPMAN, LLP
                                                                                                    Attorneys at Law
                 PAYROLL, PAYROLL TAXES, EMPLOYEE HEALTH INSURANCE                         319 SW Washington Street, Suite 520
EX A – Pg 1 of 2 PREMIUMS, AND WORKERS' COMPENSATION INSURANCE                                Portland, Oregon 97204-2690
                                                                                                     (503) 241-4869
                 PREMIUMSCase
                           AND OTHER EMPLOYEE EXPENSES
                               19-34092-tmb11  Doc 10 Filed 11/06/19
                                                                                         FIZZ & BUBBLE, LLC
                                                                                      CASE NO. 19-34092-tmb11
                                                                                                                                                                       Total Request
       Employee Hrly Rate OT Rate       Gross       INS     Federal     SS     Medicare OR State Tax Worker Ben OR Transit         Net Pay     Vacation     Sick       by Employee
  1       UB         13.25     19.87 $1,168.29                $22.98    $72.43   $16.95       $52.00     $1.03       $1.17         $1,001.73        $0.00      $7.00        $1,175.29
  2      CCC         13.25     19.87 $1,164.32      $85.96    $62.45    $66.86   $15.64       $64.00     $1.02       $1.08           $867.31        $0.00     $17.00        $1,181.32
  3       RC         16.00     24.00     $900.80               $0.00    $55.85   $13.06       $22.00     $0.68       $0.90           $808.31       $20.55     $11.00          $932.35
  4      MF          16.50     24.75 $1,344.75                $91.99    $83.38   $19.50       $86.00     $0.97       $1.34         $1,061.57       $70.00     $14.00        $1,428.75
  5      MH          24.00     36.00 $2,088.00      $85.96 $249.01 $124.12       $29.03      $132.00     $1.01       $2.00         $1,464.87       $56.75     $38.00        $2,182.75
  6       AH         13.25     19.87 $1,174.25                $23.58    $72.80   $17.03       $53.00     $1.03       $1.17         $1,005.64       $55.00      $7.00        $1,236.25
  7       GH         15.50     23.25 $2,042.13 $165.88 $147.55 $121.47           $28.41      $129.00     $1.54       $1.96         $1,529.26       $60.00      $6.00        $2,108.13
  8       VK         13.25     19.87 $1,159.35                $55.97    $71.88   $16.81       $49.00     $1.02       $1.18           $963.51       $68.00     $30.00        $1,257.35
  9       JL         14.25     21.37     $570.00    $73.85     $0.00    $30.77    $7.20        $1.00     $0.48       $0.50           $456.20       $67.50     $17.00          $654.50
 10     MMD          13.25     19.87 $1,060.00      $76.87    $36.77    $60.95   $14.25       $50.00     $0.96       $0.98           $819.22       $80.00     $13.00        $1,153.00
 11      AM          13.25     19.87     $583.00               $0.00    $36.15    $8.45       $15.00     $0.53       $0.58           $522.29       $33.00     $35.00          $651.00
 12      SM          13.75     20.62 $1,203.10      $85.96    $66.33    $69.26   $16.20       $68.00     $1.02       $1.12           $895.21       $90.00     $10.00        $1,303.10
 13      MPF         19.50     29.25 $1,823.25                $91.25 $113.05     $26.44      $105.00     $1.07       $1.82         $1,484.62       $56.00      $6.00        $1,885.25
 14       CP         14.75     22.12 $1,489.68      $85.96    $79.68    $87.03   $20.36       $84.00     $1.13       $1.40         $1,130.12       $72.00      $8.00        $1,569.68
 15       SP         14.25     21.38 $1,439.32      $76.87    $74.51    $84.35   $19.73       $81.00     $1.13       $1.36         $1,098.37       $76.00      $8.00        $1,523.32
 16      ASM         13.25     18.00 $1,060.00                $82.82    $65.72   $15.37       $71.00     $0.96       $1.06           $823.07       $80.00     $24.00        $1,164.00
 17      CSM         14.00     21.00 $1,225.00       $9.09 $101.52      $75.38   $17.63       $83.00     $1.02       $1.22           $936.14       $80.00     $20.00        $1,325.00
 18      MS          14.00     21.00 $1,234.45      $73.85    $54.52    $71.96   $16.83       $65.00     $1.03       $1.16           $950.10       $76.00     $10.00        $1,320.45
 19       HS         15.00     22.50     $240.00    $85.96     $0.00     $9.55    $2.23        $0.00     $0.19       $0.15           $141.92       $56.00     $19.00          $315.00
 20       GT         13.25     19.87     $906.94              $13.00    $56.23   $13.16       $38.00     $0.80       $0.91           $784.84       $78.00     $36.00        $1,020.94
 21       JT         18.50     27.75 $1,414.33               $125.33    $87.69   $20.51       $99.00     $0.92       $1.41         $1,079.46      $100.00     $15.00        $1,529.33
 22       EV         19.23     28.84 $1,826.80      $85.96 $125.75 $107.93       $25.24       $95.00     $1.08       $1.74         $1,384.10      $100.00     $13.00        $1,939.80
 23       JV         13.25     19.87 $1,053.35                $62.63    $65.31   $15.25       $38.00     $0.92       $1.05           $870.16        $0.00      $2.00        $1,055.35
 24       KV         13.25     19.87 $1,165.31      $73.85    $47.82    $67.67   $15.83       $43.00     $1.02       $1.09           $915.03       $65.70     $26.00        $1,257.01
 25      YVP         18.00     27.00 $1,619.10               $130.52 $100.38     $23.48       $83.00     $1.07       $1.62         $1,279.03       $51.00     $11.00        $1,681.10
 26       GV         13.25     19.87     $266.99     $0.00     $0.00    $16.56    $3.87       $13.00     $0.24       $0.27           $233.05       $55.00     $17.00          $338.99
 27       HV         13.25     19.87     $266.99               $0.00    $16.55    $3.86        $5.00     $0.24       $0.27           $241.06       $80.00     $18.00          $364.99
 28      DW          14.00     21.00 $1,240.00      $85.96    $74.72    $71.55   $16.73       $72.00     $1.02       $1.15           $916.87       $88.00     $17.00        $1,345.00
              Hourly Employee Totals: $32,729.50 $1,151.98 $1,820.70 $1,962.83 $459.05     $1,696.00    $25.13     $31.66         $25,663.06    $1,714.50   $455.00       $34,899.00
 29       CG                              $3,076.92   $104.14 $287.35 $184.31        $43.11       $209.00       $0.96    $2.97     $2,245.08      $40.00     $34.00        $3,150.92
 30       MH                              $4,809.69             $639.71 $298.20      $69.74       $374.00       $0.96    $4.81     $3,422.27      $40.00     $20.00        $4,869.69
 31       WA                              $2,000.00   $104.14 $190.11 $117.54        $27.49       $119.00       $0.96    $1.90     $1,438.86      $40.00     $20.00        $2,060.00
 32       JP                              $1,320.00              $70.46    $81.84    $19.14        $78.00       $0.96    $1.32     $1,068.28      $40.00     $20.00        $1,380.00
 33       JB                              $3,147.95   $437.13 $217.14 $168.07        $39.31       $174.00       $0.96    $2.71     $3,228.63      $40.00     $20.00        $3,207.95
 34       TB                              $2,500.00     $9.09 $285.48 $154.44        $36.12       $167.00       $0.96    $2.49     $1,844.42      $40.00     $20.00        $2,560.00
               Salaried Employee Totals: $16,854.56   $654.50 $1,690.25 $1,004.40   $234.91     $1,121.00       $5.76   $16.20    $13,247.54     $240.00    $134.00       $17,228.56
 36       KR                            $6,500.00                                                                                  $6,500.00                               $6,500.00
 36       MW                            $5,000.00                                                                                  $5,000.00                               $5,000.00




                                                                                                                                                                                        EXHIBIT 1 - PAGE 1 OF 1
 37       KM                            $7,500.00                                                                                  $7,500.00                               $7,500.00
 38       CB                            $5,000.00                                                                                  $5,000.00                               $5,000.00
                    Management Totals: $24,000.00       $0.00     $0.00     $0.00     $0.00        $0.00        $0.00    $0.00    $24,000.00       $0.00      $0.00       $24,000.00
                                        $73,584.06 $1,806.48 $3,510.95 $2,967.23    $693.96     $2,817.00     $30.89     $47.86   $62,910.60   $1,954.50    $589.00       $76,127.56
                                                                                                          Net Employee Total:     $38,910.60
                                                                                                          TOTAL Net Payroll       $62,910.60
Exhibit 1 page 1 of 1
                                           Case 19-34092-tmb11                Doc 10          Filed 11/06/19
In re Fizz & Bubble, LLC
Bankruptcy Case No. 19-34092-tmb11


                                 CERTIFICATE - TRUE COPY

DATE:              November 6, 2019

DOCUMENT:          MOTION FOR AUTHORITY TO PAY PREPETITION PAYROLL,
                   PAYROLL TAXES, EMPLOYEE HEALTH INSURANCE PREMIUMS
                   AND WORKERS' COMPENSATION PREMIUMS EXPEDITED
                   HEARING REQUESTED

       I hereby certify that I prepared the foregoing copy of the foregoing named
document and have carefully compared the same with the original thereof and it is a
correct copy therefrom and of the whole thereof.

                                 CERTIFICATE OF SERVICE

        I hereby certify that I served a copy of the foregoing on:

 See Attached List. (The original Service List is
 attached to the original copy filed with the Court
 only. Creditors may request a copy of the
 Service List by contacting the undersigned.)

by mailing a copy of the above-named document to each of the above in a sealed
envelope addressed to the same at his, her, or their last known address. Each
envelope was deposited into the postal system at Portland, Oregon, on the above date,
postage prepaid.
      I hereby certify that the foregoing was served on all CM/ECF participants through
the Court's Case Management/Electronic Case File system on the date set forth below.

 Dated: November 6, 2019                  VANDEN BOS & CHAPMAN, LLP



                                          By:/s/Douglas R. Ricks
                                             Douglas R. Ricks, OSB 044026
                                             Of Attorneys for Debtor-in-Possession




Page 1 – CERTIFICATE OF SERVICE



                      Case 19-34092-tmb11         Doc 10   Filed 11/06/19
In re Fizz & Bubble, LLC;
Ch 11 Bankruptcy Case No. 19-34092-tmb11

20 LARGEST UNSECURED CREDITORS           OMEP                            Decathlon Alpha III, LP
                                         7650 SW Beveland St, Ste 170    c/o The Corporation Trust
Bruce Wood, LLC                          Portland, OR 97223              Company,RA
Attn: Bruce Wood                                                         780 Commercial St SE Ste 100
0932 SW Palatine Hill Rd.                Oswego Financial Services       Salem, OR 97301
Portland, OR 97219                       0932 SW Palatine Hill Road
                                         Portland, OR 97219              Decathlon Alpha III, LP
Capital Funding ASAP, LLC                                                c/o The Corporation Trust
695 Cross Street                         Premier Press                   Company, RA
Lakewood, NJ 08701                       5000 N Basin Ave                Corp Trust Ctr - 1209 Orange St
                                         Portland, OR 97217              Wilmington, DE 19801
Connie Smith
0932 SW Palatine Hill Rd                 Queen Funding, LLC              Diane Humke
Portland, OR 97219                       Attn: Jordan Jenson             32272 Apple Valley Rd
                                         101 Chase Ave, Suite 208        Scappoose, OR 97056
Diane Humke                              Lake Wood, NJ 08701
32272 Apple Valley Rd                                                    Erik Piper
Scappoose, OR 97056                      RPG                             4032 SE Ogden Street
                                         119 West 57th Street            Portland, OR 97202
Erik Piper                               New York, NY 10019
4032 SE Ogden Street                                                     Kenneth Humke
Portland, OR 97202                       Tricor Brands                   1432 SE 72nd Ave
                                         7931 NE Halsey St, #101         Portland, OR 97015
Ernest Packaging Solutions               Portland, OR 97213
9255 NE Alderwood Rd                                                     Queen Funding, LLC
Portland, OR 97220                       Valerie Humke                   Attn: Jordan Jenson
                                         1919 NW 87th Circle             101 Chase Ave, Suite 208
Express Services                         Vancouver, WA 98665             Lake Wood, NJ 08701
PO Box 4427
Portland, OR 97208                       SECURED CREDITORS:              Queen Funding, LLC
                                                                         c/o Joe Liberman, Esq.
Harsch Investment Property               Bruce Wood, LLC                 101 Chase Ave, Ste 208
1620 SW Taylor, Suite 300                Attn: Bruce Wood                Lakewood, NJ 08701
Portland, OR 97205                       0932 SW Palatine Hill Rd.
                                         Portland, OR 97219              Unique Funding Solutions, LLC
IDL Worldwide                                                            Attn: Jordan Jenson
PO Box 536642                            Capital Funding ASAP LLC        2715 Coney Island Ave
Pittsburg, PA 15253                      125 Pearl St                    Brooklyn, NY 11235
                                         New York, NY 10038
IPT                                                                      Valerie Humke
PO Box 206918                            Capital Funding ASAP, LLC       1919 NW 87th Circle
Dallas, TX 75320                         695 Cross Street                Vancouver, WA 98665
                                         Lakewood, NJ 08701
Kenneth Humke                                                            WG Fund, LLC
1432 SE 72nd Ave                         Capital Funding ASAP, LLC       Attn: Jordan Jenson
Portland, OR 97015                       c/o Isaac Greenfield, Esq.      1980 Swarthmore Ave
                                         26 Broadway, Suite 375          Lakewood, NJ 08701
LTK LLC                                  New York, NY 10004
5648 Evans Valley
Loop Road NE                             Connie Smith                    Electronic Mail:
Silverton, OR 97381                      0932 SW Palatine Hill Rd
                                         Portland, OR 97219              The foregoing was served on all
Now CFO                                                                  CM/ECF participants through the
5251 S Green Street, Suite 350           Decathlon Alpha III, LP         Court's Case
Murray, UT 84123                         Attn: John Borchers             Management/Electronic Case File
                                         1441 West Ute Blvd, Suite 240   system.
                                         Park City, UT 84098

                             Case 19-34092-tmb11    Doc 10      Filed 11/06/19
